Citation Nr: 0633764	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for end-stage renal 
disease, including as due to exposure to jet fuel and 
benzene.

2.  Entitlement to service connection for congestive heart 
failure, including as due to exposure to jet fuel and 
benzene.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to jet fuel and benzene.

4.  Entitlement to service connection for hypertension, 
including as due to exposure to jet fuel and benzene.

5.  Entitlement to service connection for cellulitis of the 
right leg, including as due to exposure to jet fuel and 
benzene.

6.  Entitlement to service connection for cellulitis of the 
left leg, including as due to exposure to jet fuel and 
benzene.

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as due to 
exposure to jet fuel and benzene.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as due to 
exposure to jet fuel and benzene.

9.  Entitlement to service connection for depression, 
including as due to service-connected disabilities.

10.  Entitlement to an increased (compensable) rating for 
residual burn scar, right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).     

In a July 2003 rating decision, the RO denied a claim for an 
increased (compensable) disability rating for residual burn 
scar, right ankle.  The veteran perfected an appeal as to 
that decision.

In a May 2005 rating decision, the RO denied claims for 
service connection for end-stage renal disease; congestive 
heart failure; diabetes mellitus; hypertension; cellulitis of 
the left and right legs; peripheral neuropathy of the right 
and left extremities; and depression.  The veteran initiated 
an appeal by filing a notice of disagreement in July 2005.  
The RO provided a statement of the case on this matter in 
October 2005.  During a June 2006 Travel Board hearing before 
the undersigned, it was determined that a VA Form 9 was 
submitted on May 22, 2006 thereby perfecting these claims on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claims on appeal for the following reasons.

First, the veteran is claiming entitlement to service 
connection for the following claimed disorders on the basis 
that they are due to exposure to toxic hydrocarbon chemicals, 
specifically jet fuel J-P4 and benzene while serving as a 
fire-fighter in service: end-stage renal disease; congestive 
heart failure; diabetes mellitus; hypertension; cellulitis of 
the left and right legs; and peripheral neuropathy of the 
right and left extremities.  

The veteran states that he was a firefighter in the U.S. Air 
Force and had to standby on the runway while came in from 
Vietnam.  In this role he was exposed to jet fuel J-P4 and 
benzene.  Also, on one occasion a jet crashed and his group 
put the fire out.  At that time he was burned and exposed to 
substances from the fire.   Service medical records do show 
that he was treated for burns received while fighting a fire.  

Review of the claims file shows that the U.S. Air Force 
certified to VA that the veteran served in that branch of 
service, and verified-as requested by VA-that  there was 
nothing in the veteran's record to indicate any Vietnam 
service.  The claims file does not, however, contain any 
service personnel records or other service records needed to 
substantiate whether the veteran had a military occupational 
specialty of firefighter or otherwise was exposed to such 
chemicals as claimed in performing his regular duties in 
service.  

Such claimed duties would indicate that the veteran may have 
been exposed to such hazardous materials on a regular basis.  
These duties would appear to be consistent with his claim 
regarding such exposure and with service medical records 
showing that he was injured while fighting a fire at a fire 
pit.  The AOJ should obtain the veteran's personnel records 
from the National Personnel Records Center (NPRC); determine 
the veteran's military occupational specialty; and contact 
the Air Force to obtain any relevant information to assist in 
determining whether the veteran was likely exposed to 
hazardous chemicals including jet fuel J-P4 and benzene, when 
he was performing duties associated with his military 
occupational specialty.  

On remand, the RO also should refer the claims file to an 
appropriate specialist for a medical opinion to discuss the 
onset, nature, and etiology of the veteran's end-stage renal 
disease; congestive heart failure; diabetes mellitus; 
hypertension; cellulitis of the left and right legs; and 
peripheral neuropathy of the right and left extremities. The 
specialist should specifically provide an opinion as to the 
relationship, if any, of these conditions to exposure to 
toxic chemicals while in service.

The veteran has reported that he received treatment for over 
35 years from Neil S. Millman, D.O., P.C for claimed 
disorders.  He has completed and submitted VA Forms 21-4142 
(Authorization and Consent to Release Information to VA), 
dated in April 2003, May 2004 and September 2004, indicating 
such treatment from Dr. Millman.  

Other than two statements provided by Dr. Millman in January 
2000 and October 2003, however, the claims file does not 
contain any clinical records from him or indications that VA 
requested the cited records.  Further, in a note received in 
October 2003, Dr. Millman stated that he had not received a 
request for records from VA.  The RO should take appropriate 
action to request treatment records from 1970 to the present 
from Dr. Millman.  The RO should also ensure that appropriate 
action has been taken to obtain any other treatment records 
identified by the veteran.  
 
The veteran is claiming entitlement to service connection for 
depression as secondary to both his service-connected 
residual burn scar of the right ankle and his claimed but not 
service-connected disorders which are the subject of this 
remand.  
The Board finds that the claim for service connection for 
depression is inextricably intertwined with the other service 
connection issues on appeal.  Therefore a decision by the 
Board on the veteran's depression claim would at this point 
be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  See also Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).  
Thus, the Board's resolution of the depression claim at the 
present time would be premature.  That determination must be 
adjudicated in connection with the other claims for service 
connection on appeal.  

The veteran is also claiming entitlement to an increased 
rating for his residual burn scar of the right ankle.  VA 
last examined the veteran's burn scar of the right ankle for 
compensation purposes in May 2003, over three years ago.  
During the recent hearing in June 2006, the veteran testified 
indicating that the scar disability had worsened.  At that 
time, visual examination of the scar was made by the 
undersigned, however, an examination is necessary in order to 
obtain pertinent medical findings and distinguish any 
manifestations of the service-connected residual burn scar of 
the right ankle from unrelated pathology there.  In this 
connection, there is medical evidence of cellulitis and 
lesions involving both legs.
  
Further, the above indicates that the veteran's symptoms 
associated with his residual burn scar of the right ankle may 
have worsened.  The veteran is entitled to a new VA 
examination where there is evidence (including statements by 
the veteran) that the condition has worsened since the last 
examination.   Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board determines that a VA examination would be useful in 
determining the current status of the appellant's residual 
burn scar of the right ankle. (The duty to assist requires 
medical examination when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).) 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
detail in a statement the names of 
chemicals he was exposed to in service and 
to describe both in-service and any post-
service chemical exposure.  The RO should 
ask the veteran for corroborating 
statements from alternative sources 
(including fellow servicemen or 
relatives).

2.  The veteran should be asked to 
identify all medical care providers who 
evaluated or treated him since his release 
from service for end-stage renal disease; 
congestive heart failure; diabetes 
mellitus; hypertension; cellulitis of the 
left and right legs; peripheral neuropathy 
of the right and left extremities; 
depression; and/or residual burn scar of 
the right ankle.  The AOJ should attempt 
to obtain copies of medical records from 
all sources identified which are not of 
record; including but not limited to 
clinical records from Neil S. Millman, 
D.O., P.C. dated from approximately 1970 
to the present.

3.  The AOJ should contact the National 
Personnel Records Center (NPRC) and the 
service department (Air Force) to obtain 
copies of all available service personnel 
records, showing the veteran's assignments 
and duties during active duty from 
February 1976 to December 1986. If records 
are unavailable, the provider should so 
state.

4.  The AOJ should request the Department 
of Defense (DOD) or the U.S. Air Force to 
provide information about the duties of 
the veteran's military occupational 
specialty as determined after completing 
actions in action #2 above.  Inform them 
of any duties indicated by the service 
records consistent with the veteran's 
claim of exposure to chemicals such as jet 
fuel and benzene.  They should be 
requested to provide information as to the 
likelihood that the veteran, given his 
military occupations, was recurrently 
exposed to jet fuel J-P4 and/or benzene 
(or related hydrocarbon chemicals) while 
performing his military duties.

5.  After completion of the above, the RO 
should refer the veteran's claims file to 
an appropriate specialist (such as in 
toxicology due to occupational and 
environmental exposures) for a medical 
opinion.  The specialist should review the 
entire claims file, and must indicate in 
the examination report that such review 
was performed.  The examiner should 
discuss the history, onset, and etiology 
of the veteran's end-stage renal disease; 
congestive heart failure; diabetes 
mellitus; hypertension; cellulitis of the 
left and right legs; and/or peripheral 
neuropathy of the right and left 
extremities.  

The specialist should offer an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any such disorder was incurred in, caused 
by, or was aggravated (worsened), as the 
result of some incident of active service, 
to include toxic chemical exposure; or if 
not directly related to such injury or 
disease in service, was etiologically 
related to a disease that was so related 
to some incident in service to include 
exposure to toxic chemicals.  The complete 
rationale should be provided for any 
opinion given. If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  The RO should also schedule the 
veteran for a VA examination to determine 
the severity of impairment due to the 
service-connected residual burn scar of 
right ankle. The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.  
The examiner should distinguish any non-
service-connected skin manifestations of 
the right ankle from those associated with 
the service connected burn scar.  For the 
service-connected skin disorder including 
any residuals thereof, the examiner must 
provide specific findings as to each of 
the following:

A.  The nature of the service-connection 
skin disorder and resulting residuals 
including any scarring, cystic nodules, 
exudation, pruritis, and any other 
manifestations.

B.  The location and measurement, in 
square inches or square centimeters, of 
the area or areas encompassed by residual 
scarring;

C.  Note whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, poorly 
nourished, repeated ulceration, unstable, 
tender, and/or painful symptoms; and

D.  Note whether the associated scarring 
produces limitation of function of the 
affected part.

8.  Following any additional development 
deemed appropriate by the RO (including 
examination of the veteran regarding his 
depression claim if warranted by the 
record as developed pursuant to the 
actions above), the RO should readjudicate 
all issues on appeal.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



